DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 5 and 7 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang et al. (CN107314849 – See IDS dated 6/11/20, hereinafter Wang). 	Regarding claim 1, Wang discloses an apparatus comprising a central portion 8 .  
 	Regarding claim 5, a stiffness of the at least one first sensing portion is lower than a stiffness of the second sensing portion (See Figs. 1 – 4, See Pg. 3, lines 9 – 38).  
 	Regarding claim 7, the at least one second electromechanical element 5 is a piezoelectricity element (See Figs. 1 – 4, See Pg. 3, lines 9 – 38).  

 	Regarding claim 9, a thickness of the elastic portion is smaller than a thickness of each of the supporting portions and is smaller than a thickness of the twistable portion (See Fig. 1).
 	Regarding claim 10, the at least one first electromechanical element 5 is disposed on a junction between the central portion and the twistable portion (See Fig. 1).  
 	Regarding claim 11, the at least one first electromechanical element 5 is configured to measure a torque that the central portion is subjected to and is parallel to the normal vector of the central portion (See Pg. 3, lines 9 – 38).  

 	Regarding claim 13, a plurality of electromechanical elements 5 are provided, the first electromechanical elements are configured to measure a torque that the central portion is subjected to and is parallel to a second direction, wherein the second direction is perpendicular to the first direction and the normal vector of the central portion (See Fig. 2).
 	Regarding claim 14, the at least one first electromechanical element is disposed on the elastic portion and is located adjacent to the twistable portion (See Fig. 1).  
 	Regarding claim 15, the at least one first electromechanical element is configured to measure the axial force that the central portion is subjected to and is parallel to the first direction (See Fig. 1, See Pg. 3, lines 9 – 38).  
   	Regarding claim 16, the at least one first electromechanical element is disposed on the elastic portion and is located adjacent to the second sensing portion (See Fig. 1).  
 	Regarding claim 17, the at least one first electromechanical element configured to measure an axial force that the central portion is subjected to and is parallel to the normal vector of the central portion (See Pg. 3, lines 9 – 38).  
 	Regarding claim 18, the second sensing portion 7 is in a shape surrounding the central portion (See Fig. 1).

  	Regarding claim 20, the at least one second electromechanical element configured to measure the axial force that the central portion is subjected to and is parallel to the first direction  (See Pg. 3, lines 9 – 38).  
 	Regarding claim 21, the at least one second electromechanical element is configured to measure a torque that the central portion is subjected to and is parallel to the normal vector of the central portion (See Pg. 3, lines 9 – 38).  
 	Regarding claim 22, the at least one second electromechanical element 5 is disposed on the second sensing portion and is located adjacent to at least one of the supporting portions (See Fig. 2).
 	Regarding claim 23, a plurality of electromechanical elements 5 are provided, the second electromechanical elements are disposed on the second sensing portion and are located adjacent to the supporting portions, and the second electromechanical elements are configured to measure a torque that the central portion is subjected to and is parallel to the first direction (See Fig. 3).
 	Regarding claim 24, the at least one second electromechanical element is configured to measure an axial force that the central portion is subjected to and is parallel to the normal vector of the central portion (See Pg. 3, lines 9 – 38).  
s 1 – 4, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Anac et al. (2018/0031601 – See IDS dated 117/17/20, hereinafter Anac). 	Regarding claim 1, Anac discloses an apparatus comprising a central portion 302 configured to be subjected to a first force and a second force, wherein a first frequency of the first force is lower than a second frequency of the second force; at least one fixing portion 312, 352, 348, 350, at least one first sensing portion 330, having a first natural frequency, wherein the at least one first sensing portion is connected to the central portion, a second sensing portion 414, having a second natural frequency, wherein the second sensing portion is connected to the at least one first sensing portion and connected to the at least one fixing portion; at least one first electromechanical element 318, 320, 324, 322 disposed on the at least one first sensing portion and configured to measure a first vibration amplitude of the at least one first sensing portion; and at least one second electromechanical element 416, 418, 420, 422 disposed on the second sensing portion and configured to measure a second vibration amplitude of the second sensing portion; wherein when the central portion is subjected to the first force, the first vibration amplitude is larger than the second vibration amplitude; when the central portion is subjected to the second force, the first vibration amplitude is smaller than the second vibration amplitude (See Pg. 5, Paras. 0058 – 0062 and Pg. 6, Para. 0066). 	Regarding claim 2, when the central portion is subjected to the first force, a first vibrational frequency generated by the at least one first sensing portion in response to the first force is substantially equivalent to the first natural frequency (See Pg. 5, Para. 0061).  
Regarding claim 3, when the central portion is subjected to the second force, a second vibrational frequency generated by the second sensing portion in response to the second force is substantially equivalent to the second natural frequency (See Pg. 5, Para. 0061). 
 	Regarding claim 4, when the central portion is subjected to the first force and the second force, a first vibrational frequency generated by the at least one first sensing portion is substantially equivalent to the first natural frequency, and a second vibrational frequency generated by the second sensing portion is substantially equivalent to the second natural frequency (See Pg. 5, Para. 0061).  
 	Regarding claim 6, the at least one first electromechanical element is an accelerometer (See Pg. 6, Para. 0066).   	Regarding claim 18, the second sensing portion 7 is in a shape surrounding the central portion (See Fig. 1).

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7. 	Hashimoto et al. (JP07190784) disclose an angular velocity detecting device.   	Lin et al. (2020/0200629) disclose a multi-axis force sensor.8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.